           Case 1:20-cv-10648-CM Document 2 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUHEE KANG,

                             Petitioner,                           20-CV-10648 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATION
KEN CUCCINELLI, Director of USCIS, et al.,

                             Respondents.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner brings this petition for a writ of mandamus pro se. To proceed with a civil

action in this Court, Petitioner must either pay $402.00 in fees – a $350.00 filing fee plus a

$52.00 administrative fee – or, to request authorization to proceed without prepayment of fees,

submit a signed in forma pauperis (IFP) application. See 28 U.S.C. §§ 1914, 1915.

       Petitioner submitted the petition without the filing fees or an IFP application. Within

thirty days of the date of this order, Petitioner must either pay the $402.00 in fees or submit the

attached IFP application. If Petitioner submits the IFP application, it should be labeled with

docket number 20-CV-10648 (CM). If the Court grants the IFP application, Petitioner will be

permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. No summons shall issue at this time. If Petitioner fails to comply with this order

within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-10648-CM Document 2 Filed 01/19/21 Page 2 of 2




Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   January 19, 2021
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
